 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9

10       CHARLES EDWARD TURNER,                                     Case No. 1:19-cv-00495-LJO-SAB-HC

11                        Petitioner,                               FINDINGS AND RECOMMENDATION TO
                                                                    GRANT RESPONDENT’S MOTION TO
12               v.                                                 DISMISS AND DISMISS PETITION FOR
                                                                    WRIT OF HABEAS CORPUS
13       C. KOENIG,1
                                                                    ORDER DIRECTING CLERK OF COURT
14                        Respondent.                               TO AMEND CAPTION

15                                                                  (ECF No. 10)

16

17              Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19                                                             I.

20                                                   BACKGROUND

21              On May 5, 2008, Petitioner was convicted by a jury in the Fresno County Superior Court

22 of two counts of second-degree robbery with personal use of a firearm. Petitioner was sentenced
                                                           2
23 to an imprisonment term of sixty-five years to life. (LD 1, 2). On September 17, 2009, the

24 California Court of Appeal, Fifth Appellate District affirmed the judgment. (LD 2). On

25 December 17, 2009, the California Supreme Court denied the petition for review. (LDs 3, 4).

26 Thereafter, Petitioner filed three state habeas petitions, which were all denied. (LDs 5–10).
27
     1
         The correct spelling of Respondent’s last name is Koenig. (ECF No. 10 at 1 n.1).
28   2
         “LD” refers to the documents electronically filed by Respondent on June 27, 2019. (ECF No. 11).


                                                               1
 1               On April 12, 2019,3 Petitioner constructively filed the instant federal petition for writ of

 2 habeas corpus. (ECF No. 1). On June 21, 2019, Respondent filed a motion to dismiss the petition

 3 as untimely. (ECF No. 10). Petitioner filed an opposition, and Respondent filed a reply. (ECF

 4 Nos. 12, 13). Petitioner filed a surresponse without leave of the Court.4 (ECF No. 14).

 5                                                                  II.

 6                                                          DISCUSSION

 7               A. Statute of Limitations

 8               On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act

 9 of 1996 (“AEDPA”). AEDPA imposes various requirements on all petitions for writ of habeas

10 corpus filed after the date of its enactment. Lindh v. Murphy, 521 U.S. 320 (1997); Jeffries v.

11 Wood, 114 F.3d 1484, 1499 (9th Cir. 1997) (en banc). The instant petition was filed after the

12 enactment of AEDPA and is therefore governed by its provisions.

13               AEDPA imposes a one-year period of limitation on petitioners seeking to file a federal

14 petition for writ of habeas corpus. 28 U.S.C. § 2244(d)(1). Section 2244(d) provides:

15                        (1) A 1-year period of limitation shall apply to an application for a
                          writ of habeas corpus by a person in custody pursuant to the
16                        judgment of a State court. The limitation period shall run from the
                          latest of –
17
                               (A) the date on which the judgment became final by the
18                             conclusion of direct review or the expiration of the time for
                               seeking such review;
19
                               (B) the date on which the impediment to filing an application
20                             created by State action in violation of the Constitution or laws
                               of the United States is removed, if the applicant was prevented
21                             from filing by such State action;
22                             (C) the date on which the constitutional right asserted was
                               initially recognized by the Supreme Court, if the right has been
23                             newly recognized by the Supreme Court and made
                               retroactively applicable to cases on collateral review; or
24

25
     3
         Pursuant to the mailbox rule, a pro se prisoner’s habeas petition is filed “at the time . . . [it is] delivered . . . to the
26 prison authorities for forwarding to the court clerk.” Hernandez v. Spearman, 764 F.3d 1071, 1074 (9th Cir. 2014)
     (alteration in original) (internal quotation marks omitted) (quoting Houston v. Lack, 487 U.S. 266, 276 (1988). The
27 mailbox rule applies to both federal and state habeas petitions. Campbell v. Henry, 614 F.3d 1056, 1059 (9th Cir.
     2010). Respondent applies the mailbox rule in the motion to dismiss. (ECF No. 10 at 2 n.2).
28   4
       In the interest of justice, however, the Court will consider Petitioner’s arguments set forth in the surresponse.


                                                                     2
 1                           (D) the date on which the factual predicate of the claim or
                             claims presented could have been discovered through the
 2                           exercise of due diligence.

 3                      (2) The time during which a properly filed application for State
                        post-conviction or other collateral review with respect to the
 4                      pertinent judgment or claim is pending shall not be counted toward
                        any period of limitation under this subsection.
 5

 6 28 U.S.C. § 2244(d).

 7              In most cases, the limitation period begins running on the date that the petitioner’s direct

 8 review became final or the expiration of the time for seeking such review. However, in the

 9 surresponse, Petitioner appears to argue that the limitation period began to run on a later date
                                                        5
10 when he discovered new evidence. (ECF No. 14 at 1–2). Although unclear, it appears that the

11 newly discovered evidence consists of transcripts from hearings held in the superior court on

12 April 11, 2007 and February 28, 2008. (ECF No. 14 at 5–10).

13              Section 2244(d)(1)(D) provides that the one-year limitation period begins to run from

14 “the date on which the factual predicate of the claim or claims presented could have been

15 discovered through the exercise of due diligence,” 28 U.S.C. § 2244(d)(1)(D), “not when [the

16 factual predicate] actually was discovered,” Ford v. Gonzalez, 683 F.3d 1230, 1235 (9th Cir.

17 2012) (emphasis added). “Section 2244(d)(1)(D) provides a petitioner with a later accrual date

18 than section 2244(d)(1)(A) only if vital facts could not have been known by the date the

19 appellate process ended.” Id. (internal quotation marks and citations omitted). Here, however,
20 Petitioner’s claims are not based on facts of which Petitioner was unaware or facts that could not

21 have been discovered through due diligence almost a decade after his conviction. Petitioner was

22 present at the hearings in question. Therefore, § 2244(d)(1)(D) is not applicable.

23              Based on the foregoing, § 2244(d)(1)(A) is applicable in the instant case and the

24 limitation period began running on the date that Petitioner’s direct review became final. Here, the

25 judgment became final on March 17, 2010, when the ninety-day period to file a petition for writ

26 of certiorari in the United States Supreme Court expired. See Bowen v. Roe, 188 F.3d 1157,
27 1159 (9th Cir. 1999). The one-year limitation period commenced running the following day,

28   5
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               3
 1 March 18, 2010, and absent tolling, was set to expire on March 17, 2011. See Patterson v.

 2 Stewart, 251 F.3d 1243, 1246 (9th Cir. 2001) (citing Fed. R. Civ. P. 6(a)).

 3          B. Statutory Tolling

 4          The “time during which a properly filed application for State post-conviction or other

 5 collateral review with respect to the pertinent judgment or claim is pending shall not be counted

 6 toward” the one-year limitation period. 28 U.S.C. § 2244(d)(2). In the instant case, the limitation

 7 period expired before Petitioner filed his first state habeas petition on January 18, 2018, and

 8 § 2244(d) “does not permit the reinitiation of the limitations period that has ended before the

 9 state petition was filed.” Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003). Accordingly,

10 the instant federal petition is untimely unless Petitioner establishes that equitable tolling is

11 warranted.

12          C. Equitable Tolling

13          The limitations period also is subject to equitable tolling if the petitioner demonstrates

14 “‘(1) that he has been pursuing his rights diligently, and (2) that some extraordinary

15 circumstance stood in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631,

16 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). Petitioner bears the burden

17 of alleging facts that would give rise to tolling. Holland, 560 U.S. at 649; Pace, 544 U.S. at 418.

18 Here, however, Petitioner has not made any showing that he is entitled to equitable tolling.

19 Therefore, the instant federal petition was not timely filed, and dismissal is warranted on this
20 ground.

21                                                 III.

22                                RECOMMENDATION & ORDER

23          Accordingly, IT IS HEREBY RECOMMENDED that:

24          1. Respondent’s motion to dismiss (ECF No. 10) be GRANTED; and

25          2. The petition for writ of habeas corpus be DISMISSED as untimely.

26          Further, the Clerk of Court is DIRECTED to amend the caption to reflect “C. Koenig” as

27 Respondent.

28 ///


                                                    4
 1          This Findings and Recommendation is submitted to the assigned United States District

 2 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

 3 Rules of Practice for the United States District Court, Eastern District of California. Within

 4 THIRTY (30) days after service of the Findings and Recommendation, any party may file

 5 written objections with the court and serve a copy on all parties. Such a document should be

 6 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

 7 objections shall be served and filed within fourteen (14) days after service of the objections. The

 8 assigned United States District Court Judge will then review the Magistrate Judge’s ruling

 9 pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within

10 the specified time may waive the right to appeal the District Court’s order. Wilkerson v.

11 Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th

12 Cir. 1991)).

13
     IT IS SO ORDERED.
14

15 Dated:     August 2, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     5
